Citation Nr: 1211682	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  07-21 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for chronic maxillary sinusitis with headaches.

2.  Entitlement to a rating in excess of 20 percent for varices of the right leg.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), to include on an extra-schedular basis, pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1975.

This appeal to the Board of Veterans' Appeals (Board) arose from three rating decisions.

In an October 2006 rating decision, the RO, inter alia, denied the Veteran's claim of a rating in excess of 10 percent for chronic maxillary sinusitis with headaches.  In December 2006, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2007.

In October 2010, the Board remanded the Veteran's claim for an increased rating for sinusitis to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After accomplishing further action, the AMC continued to deny the claim (as reflected in a November 2011 supplemental SOC (SSOC)) and returned the matter to the Board for further appellate consideration.

In a March 2010 rating decision, the RO denied the Veteran's claim of a rating in excess of 20 percent for varix of the right leg.  In March 2010, the Veteran filed a NOD.  A SOC was issued in August 2011, and the Veteran filed a substantive appeal (via a VA Form 9) in September 2011.
In a January 2011 rating decision, the RO, inter alia,  denied the Veteran's claim for a TDIU.  In February 2011, the Veteran filed a NOD.  A SOC was issued in August 2011, and the Veteran filed a substantive appeal (via a VA Form 9) in October 2011.

In January 2012, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  

The Board's decision addressing the claim for a rating in excess of 20 percent for varices of the right leg is set forth below.  The claims for a rating in excess of 10 percent for sinusitis, and for a TDIU, are addressed in the remand following the order; those matters are being remanded to the RO, via the AMC.  VA will notify the appellant when further action, on his part, is required.


FINDINGS OF FACT

1. All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.  

2.  Pertinent to the September 2009 claim for increase, the Veteran's varices of the right leg have been manifested by complaints of aching pain and  fatigue; there is no objective evidence of persistent edema, stasis pigmentation, or eczema.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for varices of the right leg are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.104, Diagnostic Code 7120 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in an October 2009 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for an increased rating for service-connected varices of the right leg, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; this letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The March 2010 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the October 2009 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of the Veteran's VA outpatient treatment records, private treatment records, and the reports of November 2009 and March 2010 VA examinations.  Also of record and considered in connection with the appeal is the transcript of the Veteran's January 2012 Board hearing, along with various written statements provided by the Veteran, and by his representative on his behalf.  The Board finds that no additional RO action to further develop the record is warranted.

The Board notes that the claims file was not made available to the November 2009 VA examiner, and it is unclear whether it was available to the March 2010 VA examiner.  However, a medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Moreover, in evaluating claims for increase, it is the Veteran's current level of disability that is at issue.  Here, the VA examiners thoroughly assessed the manifestations of the Veteran's service-connected varices of the right leg, and the reports provide the medical information needed to address the rating criteria relevant to the Veteran's claim.  The applicable and appropriate history was recorded and there is no showing that the examination reports provide a substantially different picture of the Veteran's disabilities than the evidence in the claims file.  All diagnostic testing necessary for assessing the current status of the Veteran's disability was conducted, and all subjective and objective symptomatology was described.  The medical examiners' findings were factually accurate and fully articulated, and valid medical analyses were applied in assessing the Veteran's present level of impairment.  See Nieves, 22 Vet. App. at 304.  The Board finds that the September 2009 and March 2010 examination reports are adequate for schedular consideration, and that, on these facts, further examination is not warranted.  For all of these reasons, the Board also finds that no additional RO action to further develop the record on the claims adjudicated below is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claim herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.   

Historically, in a February 1976 rating decision, the RO granted service connection and assigned an initial 10 percent rating for varices of the right leg, effective July 28, 1975.   In an unappealed rating decision of January 2005, this rating was increased to 20 percent, effective May 6, 2004.  In September 2009, the Veteran filed his current claim for an increased rating.

In this case, the RO assigned a 20 percent rating for the Veteran's varices of the right leg pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7199-7120, indicating that he has an unlisted disability rated on the basis of varicose veins.

Pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7120, a 10 percent rating is warranted for intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery.  A 20 percent rating requires persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating requires persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration, while a 60 percent rating requires persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A 100 percent rating requires massive board-like edema with constant pain at rest attributed to the effects of varicose veins.  38 C.F.R. § 4.104, Diagnostic Code 7120.

The note following this diagnostic code provides that the evaluations are for involvement of a single extremity.  If more than one extremity is involved, each extremity is to be evaluated separately and combined (under 38 C.F.R. § 4.25), using the bilateral factor (38 C.F.R. § 4.26), if applicable. 38 C.F.R. § 4.104, Diagnostic Code 7120.

Considering the pertinent evidence in light of the above, the Board finds that a rating greater than 20 percent is not warranted at any point pertinent to the September 2009 claim for increase.  

The medical evidence describing the severity of the Veteran's service-connected varices of the right leg during this period is limited.

On VA examination in November 2009, the examiner found no indication of edema, stasis pigmentation, or eczema in the Veteran's right leg.  There was no board-like appearance, no trophic changes, no deep or superficial ulcers, dermatitis, or cellulitis.  There was no trace edema.  Movement, circulation, and sensation was good.  There was no bone, nerve, or joint involvement.  The Veteran was found to have two bulging areas of varix or varicose vein distensions on the right lower leg that were not tender upon palpation.  Popliteal, tibial pedis, and dorsalis pulses were good.  The leg was warm with good hair growth to the toes, and good color.  The Veteran complained of pain when walking more than a half mile or standing for more than a half hour.  The Veteran complained of  a dull ache radiating from the veins without bone, joint, or nerve involvement. 
In a private treatment record of November 2009, it was noted that while the Veteran had varicose veins, there was no lower extremity swelling.  No abnormalities involving his extremities were noted, and his skin was free of rashes, bruises, or jaundice.

On VA examination in March 2010, the Veteran reported pain with prolonged standing or walking a short distance.  He reported no treatment for the disability, and no surgery.  Exercise was not always precluded and he usually did not have pain at rest.  He reported that standing for a long time at work was difficult.  The Veteran reported no difficulty with claudication, abnormal sensation, fatigue, edema, neoplasms, or aneurysms.  On examination, the examiner found one area of varix on the lateral aspect of the right leg that was tender to touch.  There was no discoloration.  There was no joint involvement, good hair growth, normal coloring, and the skin was warm to the touch.

Under these circumstances, the Board finds that the record presents no basis for assignment of a higher schedular rating under the applicable rating criteria.  In this regard, there is simply no medical evidence of persistent edema, stasis pigmentation, or eczema. Thus, the Board finds that the medical evidence, as noted above, does not show symptoms that warrant a rating in excess of 20 percent.

The Board has also considered the applicability of other diagnostic codes for rating this disability, but finds that no other diagnostic code provides a basis for higher rating.  The disability also has not been shown to involve any factors that warrant evaluation under any other provision of VA's rating schedule.  

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's varices of the right leg, pursuant to Hart, and that the claim for a higher rating must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

A rating in excess of 20 percent for varices of the right leg is denied.


REMAND

Unfortunately the Board finds that further RO action on the claims remaining on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

At the time of the Board's October 2010 remand, it was determined that a new VA examination should be afforded to ascertain the current severity of the Veteran's maxillary sinusitis with headaches.  As noted by the Board, the Veteran had reported an increase in the frequency of headaches and sinus infections.  Under 38 C.F.R. § 4.97, General Rating Formula for Sinusitis, the next higher rating of 30 percent is warranted with evidence of three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  In Remand Directive #3, the Board specifically instructed the VA examiner to identify the number of incapacitating and non-incapacitiating episodes, as well as the symptoms that accompanied the episodes.

On VA examination in December 2010, the examiner failed to identify the number of incapacitating and non-incapacitiating episodes of sinusitis, as well as the symptoms that accompanied the episodes.  While documenting that the Veteran suffers from episodes of sinus infections, and that his symptomatology can include headaches, pain, purulent discharge, information concerning the number of annual episodes was not provided.  The examiner indicated that the frequency had not changed since last VA examination in March 2010, but the March 2010 VA examiner also did not identify the number of incapacitating and non-incapacitiating episodes of sinusitis, along with the symptoms accompanying the episodes.  In November 2011 correspondence, the Veteran contended that he currently suffers from six episodes per year, as well as purulent discharge, pain, and headaches.

The Board additionally notes that the criteria for a 50 percent rating requires evidence of sinusitis following radical surgery with chronic osteomyelitis.  The Veteran underwent sinus surgery in 2006 involving a septoplasty, endoscopic reduction of bilateral middle turbinate, concha bullosa, right maxillary antrostomy with removal of tissue from maxillary sinus, and right total ethmoidectomy.  It is unknown whether this procedure constitutes a "radical surgery," and whether the Veteran may suffer from osteomyelitis given his complaints of gum disease and tooth loss due to sinusitis. 

Accordingly, the RO should arrange for the Veteran to undergo VA ear, nose and throat (ENT) examination, by appropriate physicians, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, shall result in a denial of the claims for increase.  See 38 C.F.R. § 3.655(b) (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file copies of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

The Board points out that, as any decision with respect to the claim for a higher rating for sinusitis may affect the Veteran's claim for a TDIU, this claim is inextricably intertwined with the claim for a higher rating.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the claims should be considered together, it follows that, any Board action on the TDIU claim, at this juncture, would be premature. Hence, a remand of this matter is warranted, as well. 

Further, to ensure that all due process requirements are met, and that the record before the examiner is complete, while these matters are on remand, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).  

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.   The RO's adjudication should include consideration of whether "staged" rating of the Veteran's sinus disability (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Hart (cited above) is appropriate.  The RO's adjudication of the claim for a TDIU should include consideration of 38 C.F.R. § 3.321(b)(1) and 4.16(b).

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1. The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all available records and/or responses from each contacted entity are associated with the claims file, or a reasonable time period for the Veteran's response has expired, the RO should arrange for the Veteran to undergo a VA ENT examination, by an appropriate physician, at an appropriate VA medical facility, to obtain information as to the severity of his service-connected sinusitis.  

The entire claims file must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions. All appropriate tests and studies, to include x-rays, if deemed warranted, should be accomplished (with all findings made available to the physician prior to completion of the report), and all clinical findings should be reported in detail.

The examiner should provide specific clinical findings as to whether the Veteran's sinusitis is manifested by: (a)  three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non- incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting; or (b) near constant sinusitis characterized by headaches, pain, and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  For purposes of this examination, an incapacitating episode means one that requires bed rest and treatment by a physician.  Additionally, the examiner should indicate whether the Veteran has undergone radical surgery for his sinusitis and now has chronic osteomyelitis.

The examiner should set forth all examination findings and the complete rationale for the conclusions reached in a printed (typewritten) report.

4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination(s) sent to the Veteran by the pertinent VA medical facility.

5.  To help avoid further remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall, 11 Vet. App. at 268.

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims remaining on appeal.  

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claims, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  

Otherwise, the RO should adjudicate each claim in light of pertinent evidence and legal authority.  The RO's adjudication of the claim for a higher rating should include consideration of whether "staged" rating of the Veteran's disability, pursuant to Hart (cited above) is appropriate.  The RO's adjudication of the TDIU claim should include consideration of 38 C.F.R. § 4.16(b).

7.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an supplemental SOC that includes citation to and discussion of all additional legal authority considered, along with clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


